Citation Nr: 1301747	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  10-26 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 2005 to February 2009.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, that denied the benefit sought on appeal.  The Veteran appealed the decision and the case was referred to the Board for appellate review.

In August 2012 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record and has been associated with the claims file.


FINDING OF FACT

During the August 2012 hearing, the Veteran indicated that he wished to withdraw the issue on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to a TDIU rating have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In this case, the Veteran testified during an August 2012 Travel Board hearing that he desires to withdraw any outstanding issues on appeal.  Consequently, there remains no allegation of error of fact or law for the Board to review with respect to this matter.  Accordingly, the appeal for entitlement to a TDIU rating will be dismissed without prejudice.


ORDER

The appeal of the denial of a total disability rating based on individual unemployability (TDIU) is dismissed.




____________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


